UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1733



MAMADY NABE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-349-847)


Submitted:   December 16, 2002         Decided:     December 24, 2002


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinot, LAW OFFICE OF MARC SEGUINOT, Fairfax, Virginia, for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Richard M. Evans, Assistant Director, Joan E. Smiley, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mamady Nabe, a native and citizen of Guinea, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying his motion to reopen.      Nabe contends that the Board abused

its discretion in denying the motion because the flaws in the

underlying application for adjustment of status were caused by

ineffective assistance of his initial counsel. See Stewart v. INS,

181 F.3d 587, 595 (4th Cir. 1999) (reviewing the Board’s denial of

motion to reopen for abuse of discretion).

     We have reviewed the administrative record and the Board’s

decision.   We conclude that the Board did not abuse its discretion

in refusing to reopen proceedings upon finding that Nabe failed to

meet the requirements for filing an ineffective assistance of

counsel claim as set forth in Matter of Lozada, 19 I. & N. Dec. 637

(BIA), aff’d, 857 F.2d 10 (1st Cir. 1988).          Accordingly, we deny

the petition for review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                         PETITION DENIED




                                    2